Opinion by
Mr. Justice Fell,
The bridge that broke under the weight of the traction engine on which the plaintiff was riding was built by the county commissioners in 1844, and from that time to the time of the accident in 1899, the floor timbers had not been renewed nor inspected by boring. The main question of law at the trial was whether the township was liable for the failure of its supervisors to keep a county bridge in repair. The Act of April 13, 1843, P. L. 221, relieves townships from the duty of making ordinary repairs to county bridges, and imposed the duty on the county commissioners, except in certain counties which were exempted from the operation of the act, among which was Washington county. By the Act of April 26, 1850, P. L. 615, the provisions of the act of 1843 were extended to Washington county. The special Act of March 30, *101859, P. L. 309, relating to Washington county, was extended by the Act of March 12, 1860, P. L. 144, to Lycoming county, and made it the duty of supervisors and street commissioners to keep in repair all bridges built by the county. In a recent case, Whitmire v. Township of Muncy Creek, 17 Pa. Superior Ct. 399, which grew out of the same accident as that in which the plaintiff was injured, the sixth section of the act of 1859 was construed, and it was held that the township’s supervisors were not agents of the county commissioners in making repairs to a county bridge, and that the duty of repairing and consequently of inspecting was primarily on the township. The construction given the section is clearly right, and nothing can profitably be added to what is said on the subject by the learned president of the Superior Court.
There was no evidence to sustain the contention that the original construction of the bridge had been defective. The bridge was built in the manner in which bridges were commonly built at that time, by mortising the timbers. Greater strength and durability is now secured by the use of angle blocks, but their use was then unknown. The strength of the bridge was ample until the timbers were weakened by decay and were subjected to a severer strain by the use of traffic engines. As there was the duty of inspection, the deterioration of the timbers should have been known to the supervisors. They had knowledge that the use of traction engines in the township had become general, and that their transportation had been for many years an ordinary use of the roads of the township. They should have provided against dangers from this ordinary and reasonable use of the bridge.
To what extent the plaintiff was injured, and whether his physical condition at the time of the trial was the direct consequence of his injuries by the accident were questions for the jury. They were carefully submitted in a charge that fully protected the defendant’s rights.
The judgment is affirmed.